Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-6, claim 1.
Species 2: as shown in Figures 7-9.
Species 3: as shown in Figures 10-13.
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
A telephone call was made to Mr. Michael Briton on 9/17/20 to request an oral election to the above restriction requirement. Applicant agreed to elect Species 1, figures 1-6, claims 1-8, 12, 15, 16 and 18, in the email sent on September 19, 2020.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-8, 12, 15, 16 and 18, are allowable. The restriction requirement on the email sent on 9/20/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby Claims 9/11, 13, 14, and 17 directed to different species is no longer withdrawn from consideration, because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the magnetic deformable member comprising the magnetic portion has a magnetic deformable portion in which shape deformation is caused by application of a magnetic field, the magnetic deformable portion being provided at a boundary-side end portion on a boundary with the base portion, and a display portion in which the shape deformation is displayed is provided on a front surface of the magnetic deformable member, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 3, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837